BRITT, Judge.
The judgment appealed from was entered and filed on 17 February 1971. The record on appeal was docketed in this court on 25 May 1971, 97 days after the judgment was signed. Rule 5 of the Rules of Practice in the Court of Appeals requires that the record on appeal, absent an order extending the time, be docketed within 90 days after the date of the judgment or order appealed from. The record before us contains no order extending time for docketing the record on appeal; therefore, for failure to docket the record within the time prescribed by the rules, this appeal is dismissed. Williford v. Williford, 10 *157N.C. App. 541, 179 S.E. 2d 118 (1971) ; James v. Harris, 9 N.C. App. 733, 177 S.E. 2d 306 (1970); Public Service Company v. Lovin, 9 N.C. App. 709, 177 S.E. 2d 448 (1970).
Although we have dismissed the appeal for the reason stated, we have nevertheless carefully reviewed the record and conclude that the trial court properly allowed defendants’ motion for a directed verdict. Plaintiff contends that her action is based on the civil conspiracy theory; we do not think that the evidence introduced, together with the competent evidence disallowed by the court, was sufficient to make out a case of civil conspiracy.
Appeal dismissed.
Judges Morris and Parker concur.